 



Exhibit 10.3
THIRD AMENDMENT AGREEMENT
TO
PALLADIUM AND PLATINUM SALES AGREEMENT
     This THIRD AMENDMENT AGREEMENT TO PALLADIUM AND PLATINUM SALES AGREEMENT
(this “Amendment”) is made and entered into as of this 8th day of August, 2007,
by and between STILLWATER MINING COMPANY, a Delaware corporation, whose address
is 536 East Pike Avenue, Columbus, MT 59019 (“SMC”), and GENERAL MOTORS
CORPORATION, a Delaware corporation, with a place of business at 777 Joslyn
Ave., Pontiac, Michigan 48340-2925 (“GM”).
     SMC and GM are parties to a Palladium and Platinum Sales Agreement dated as
of August 17, 1998 (as amended by the First Amendment Agreement to Palladium and
Platinum Sales Agreement dated as of November 20, 2000, and by the Second
Amendment Agreement to Palladium and Platinum Sales Agreement dated as of
February 20, 2001, the “Original Contract,” and, as the same may be amended from
time to time, the “Agreement”). SMC has requested and GM has agreed to an
amendment to the Agreement, subject to the terms and conditions hereof.
     Accordingly, the parties hereto agree as follows:
SECTION 1. Definitions; Interpretation.
     (a) Terms Defined in Agreement. All capitalized terms used in this
Amendment and not otherwise defined herein shall have the meanings assigned to
them in the Agreement.
     (b) Interpretation. Headings in this Amendment are for convenience of
reference only and are not part of the substance hereof.
SECTION 2. Amendments to the Agreement.
     (a) Amendments. Effective for deliveries made in August 2007, the Agreement
shall be amended as follows:

  (i)   Section 1 shall be amended by adding the following definition:

     Actual Mined Metal means Palladium mined from SMC’s East Boulder Mine
and/or Stillwater Mine.

  (ii)   Section 3(a) of the Agreement shall be amended by adding subsection
(iii) to read as follows:

  (iii)   Source. ***.

 
*   Confidential treatment has been requested with respect to certain portions
of this exhibit. Such portions are marked with a “***” in place of the redacted
language. Omitted portions are filed separately with the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------



 



     (b) References Within Agreement. Each reference in the Agreement to “this
Agreement” and the words “hereof,” “herein,” “hereunder,” or words of like
import, shall mean and be a reference to the Agreement as amended by this
Amendment.
SECTION 3. Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of the following condition
precedent:
     (a) Agreement. SMC and GM shall have each received a signed counterpart of
this Amendment, or a facsimile copy thereof, signed by the other party hereto.
SECTION 4. Miscellaneous.
     (a) Agreement Otherwise Not Affected. Except as expressly amended pursuant
hereto, the Agreement shall remain unchanged and in full force and effect and is
hereby ratified and confirmed in all respects.
     (b) No Reliance. Each party hereto hereby acknowledges and confirms to the
other that such party is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representations, understanding or communication by or on behalf of any other
Person.
     (c) Binding Effect. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by each party hereto and their respective
successors and assigns.
     (d) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK UPON THE SAME TERMS AND
CONDITIONS AS THOSE SET FORTH IN SECTION 25 OF THE AGREEMENT.
     (e) Compliance with Laws. Stillwater represents that neither it nor any of
its subcontractors will utilize child, slave, prisoner or any other form of
forced or involuntary labor in the supply of Metals under this Agreement, or
engage in abusive employment or corrupt business practices. At GM’s request
Stillwater will certify in writing its compliance with the foregoing.
     (f) Complete Agreement; Amendments. This Amendment contains the entire and
exclusive agreement of the parties hereto with reference to the matters
discussed herein and therein. This Amendment supersedes to the extent
inconsistent all prior commitments, drafts, communications, discussions and
understandings, oral or written, with respect thereto. This Amendment may not be
modified, amended or otherwise altered except in accordance with the terms of
Section 23 of the Agreement.
 
*   Confidential treatment has been requested with respect to certain portions
of this exhibit. Such portions are marked with a “***” in place of the redacted
language. Omitted portions are filed separately with the Securities and Exchange
Commission.

2



--------------------------------------------------------------------------------



 



     (g) Severability. Whenever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Amendment shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Amendment, or the validity or effectiveness of such provisions in any other
jurisdiction.
     (h) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
[SIGNATURES FOLLOW ON NEXT PAGE.]
 
*   Confidential treatment has been requested with respect to certain portions
of this exhibit. Such portions are marked with a “***” in place of the redacted
language. Omitted portions are filed separately with the Securities and Exchange
Commission.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment,
as of the date first above written.

                  STILLWATER MINING COMPANY   GENERAL MOTORS CORPORATION    
 
               
By:
  /s/ Francis R. McAllister
 
  By:   /s/ Enrique J. Driessen
 
   
Name:
  Francis R. McAllister   Name:   Enrique J. Driessen    
Title:
  Chairman and CEO   Title:   Dir. Nonferrous Metals    
 
               
By:
  /s/ John R. Stark                 By:        
 
               
Name:
  John R. Stark   Name:        
Title:
  Vice-President   Title:        

 
*   Confidential treatment has been requested with respect to certain portions
of this exhibit. Such portions are marked with a “***” in place of the redacted
language. Omitted portions are filed separately with the Securities and Exchange
Commission.

4